Exhibit 10.13

FBR CAPITAL MARKETS CORPORATION

OPTION TO PURCHASE SHARES OF

COMMON STOCK OF FBR CAPITAL MARKETS CORPORATION

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE

SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD

EXCEPT IN COMPLIANCE THEREWITH.

FOR VALUE RECEIVED, FBR CAPITAL MARKETS CORPORATION, a Virginia corporation (the
“Company”), hereby certifies that Forest Holdings (ERISA) LLC, its successors or
permitted assigns (the “Holder”), is entitled, subject to the provisions of this
Option, to purchase from the Company, at the times specified herein, a number of
fully paid and non-assessable shares of Common Stock par value $0.001 per share,
of the Company (the “Common Stock”) equal to the Option Share Amount at a
purchase price per share equal to the Exercise Price. The Option Share Amount
and the Exercise Price are subject to adjustment from time to time as
hereinafter set forth.

1. Definitions. (a) The following terms, as used herein, have the following
meanings:

“Exercise Price” means $17.14 per share of Common Stock, as such amount may be
adjusted pursuant to Sections 8 and 9 hereof.

“Fair Market Value” means, with respect to any security on any date, (A) if such
security is listed and traded on the New York Stock Exchange, Inc. (“NYSE”), the
closing price on such date as reported on the NYSE Composite Transactions Tape;
(B) if such security is listed and traded on The NASDAQ Stock Market, Inc.
(“NASDAQ”) or another national securities exchange, the last reported sale price
or closing price, as the case may be, on such date as reported by NASDAQ or such
principal securities exchange; (C) if such security is actively traded
over-the-counter, the average of the highest reported bid and lowest reported
asked price on such date. If on any determination date there is no active public
market for such security, and with respect to other property or assets, the Fair
Market Value shall be the fair market value thereof as determined in good faith
by the Board; provided that if the Holder shall object to any such determination
by the Board, the Company shall retain an investment bank of



--------------------------------------------------------------------------------

national reputation and stature reasonably acceptable to the Holder to conduct a
valuation of such property or assets, such valuation to be binding upon the
Holder and the Company. The cost of retaining such investment bank shall be
shared equally by the Company and the Holder.

“Investment Agreement” means the Investment Agreement dated as of July 19, 2006,
among the Company, the Holder and Forest Holdings LLC, as amended from time to
time.

“Option Shares” means the shares of Common Stock deliverable upon exercise of
this Option, as adjusted from time to time in accordance herewith.

“Option Share Amount” means 134,329 shares of Common Stock, as such number may
be adjusted pursuant to Sections 8 and 9 hereof.

(b) Terms used herein but not defined shall have the respective meanings set
forth in the Investment Agreement.

2. Exercise or Exchange of Option. (a) The Holder is entitled to exercise this
Option in whole or in part at any time, from time to time, until July 20, 2012
or, if such day is not a Business Day, then on the next succeeding day that
shall be a Business Day. To exercise this Option, the Holder shall execute and
deliver to the Company an Option Exercise Notice substantially in the form
annexed hereto. No later than five Business Days after delivery of the Option
Exercise Notice, the Holder shall deliver to the Company this Option, including
the Option Exercise Subscription Form forming a part hereof duly executed by the
Holder, together with payment (in the manner described in the following
paragraph) of the applicable Exercise Price. Upon such delivery and payment, the
exercise will be effective and the Holder shall be deemed to be the holder of
record of the Option Shares subject to such exercise, notwithstanding that the
stock transfer books of the Company may then be closed or that certificates
representing such Option Shares shall not then be actually delivered to the
Holder. If such delivery and payment does not occur within five Business Days
after delivery of the Option Exercise Notice, the Option Exercise Notice shall
become null and void.

The Exercise Price may be paid in cash by wire transfer in immediately available
funds as directed by the Company or by certified or official bank check or bank
cashier’s check payable to the order of the Company or by any combination of
such cash or check.

(b) The Company shall pay any and all documentary, stamp or similar issue or
transfer taxes (“Taxes”) payable in respect of the issue or delivery of the
Option Shares.

 

2



--------------------------------------------------------------------------------

(c) If the Holder exercises this Option in part, this Option shall be
surrendered by the Holder to the Company and a new Option of the same tenor and
for the unexercised number of Option Shares shall be executed by the Company.
The Company shall register the new Option in the name of the Holder or in such
name or names of its transferee pursuant to Section 6 hereof (provided, that the
Holder and/or such transferee shall be liable for any Taxes resulting from such
transfer) as may be directed in writing by the Holder and deliver the new Option
to the Person or Persons entitled to receive the same.

(d) Upon surrender of this Option in conformity with the foregoing provisions,
the Company shall transfer to the Holder of this Option appropriate evidence of
ownership of the shares of Common Stock or other securities or property
(including any money) to which the Holder is entitled, registered or otherwise
placed in, or payable to the order of, the Person in whose name this Option is
registered on the records of the Company regarding registration and transfers of
the Options, and shall deliver such evidence of ownership and any other
securities or property (including any money) to the Person or Persons entitled
to receive the same, together with an amount in cash in lieu of any fraction of
a share as provided in Section 5 below.

(e) In lieu of exercising the Option pursuant to Section 2(a) (but in all other
respects in accordance with the exchange procedure set forth in Section 2(a), as
it may be adjusted to reflect the exchange referred to herein, except that in
lieu of the Option Exercise Notice, the Holder shall deliver a written notice of
exchange containing information similar to that contained in the Option Exercise
Notice), the Holder may elect to convert this Option into shares of Common
Stock, in which event the Company will issue to the Holder the number of shares
of Common Stock equal to the following formula:

 

                                X = (A - B) x C

                                               A

                                where

    

X =     the number of shares of Common Stock issuable upon exchange pursuant to
this Section 2(e)

    

A =     the Fair Market Value of one share of Common Stock on the day
immediately preceding the date on which the

           Holder delivers notice of the exchange to the Company pursuant to
Section 2(a)

 

3



--------------------------------------------------------------------------------

    

B =     the Exercise Price

    

C =     the number of Options to be exchanged pursuant to Section 2(a)

If the foregoing calculation results in a negative number, then no shares of
Common Stock shall be issued upon exchange pursuant to this Section 2(e).

3. Restrictive Legend. Any certificates representing Option Shares shall bear a
legend or legends substantially in the form of the legend(s) set forth in
Section 10.15 of the Investment Agreement to the extent the Applicable Stock (as
defined in the Investment Agreement) are required to bear such legends.

4. Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance and delivery upon exercise of this Option such
number of its authorized but unissued shares of Common Stock or other securities
of the Company from time to time issuable upon exercise of this Option as will
be sufficient to permit the exercise in full of this Option. All such shares
shall be duly authorized and, when issued upon such exercise, shall be validly
issued, fully paid and non-assessable, and, shall be free and clear of all
liens, security interests, charges and other encumbrances or (other than as set
forth in the Governance Agreement) restrictions on sale and free and clear of
all preemptive rights.

5. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the exercise of this Option and in lieu of delivery
of any such fractional share upon any exercise hereof, the Company shall pay to
the Holder an amount in cash equal to such fraction multiplied by the Fair
Market Value of one share of Common Stock at the date of delivery of the Option
Exercise Notice.

6. Exchange, Transfer or Assignment of Option. (a) This Option is exchangeable
for multiple Options exercisable into an aggregate number of shares of Common
Stock equal to the Option Share Amount, as requested by the Holder surrendering
the same. No service charge will be charged to the Holder for such exchange.

(b) The Holder may transfer or assign this Option or any portion hereof or its
rights or interest in and to this Option or any portion hereof to any of its
Affiliates provided, that the Holder shall be responsible for any and all Taxes
resulting from such transfer or assignment. Each permitted assignee, transferee
and pledgee shall have all of the rights of the Holder under this Option. Any
transfer or assignment of this Option shall be made in compliance with all
applicable federal and state securities laws.

 

4



--------------------------------------------------------------------------------

(c) Each taker and holder of this Option by taking or holding the same, consents
and agrees that the registered holder hereof may be treated by the Company and
all other persons dealing with this Option as the absolute owner hereof for any
purpose and as the person entitled to exercise the rights represented hereby.
The Holder, by its acceptance of this Option, will, with respect to the Option
Shares, be subject to the provisions of, and will have the benefits of, the
Governance Agreement and the Registration Rights Agreement to the extent set
forth therein (including the transfer restrictions therein).

(d) Upon surrender of this Option to the Company, together with the attached
Option Assignment Form duly executed, the Company shall, without charge, execute
and deliver a new Option in the name of the assignee or assignees named in such
instrument of assignment and, if the Holder’s entire interest is not being
assigned, in the name of the Holder and this Option shall promptly be canceled.

7. Loss or Destruction of Option. Upon receipt by the Company of evidence
satisfactory to it (in the exercise of its reasonable discretion) of the loss,
theft, destruction or mutilation of this Option, and (in the case of loss, theft
or destruction) of reasonably satisfactory indemnification, or upon surrender
and cancellation of this Option, if mutilated, the Company shall execute and
deliver a new Option of like tenor and date provided, that the Company shall be
entitled to require that the Holder deliver to the Company a customary indemnity
bond.

8. Anti-dilution Provisions. So long as this Option is outstanding, the Exercise
Price shall be subject to change or adjustment as follows:

(a) (i) If the Company shall issue or sell, after the Closing Date (for the
avoidance of doubt, excluding any and all shares of Common Stock issued in
connection with the 144A Offering), any Additional Securities without
consideration or for a consideration per share less than the Exercise Price for
this Option in effect immediately prior to the issuance of such Additional
Securities, the Exercise Price shall be reduced, concurrently with such issue or
sale, to a price (calculated to the nearest cent) equal to:

(O*P)+A/T

where:

O = the number of shares of Common Stock outstanding immediately prior to such
issue or sale

P = the Exercise Price in effect prior to adjustment

 

5



--------------------------------------------------------------------------------

A = the aggregate amount of consideration received by the Company in respect of
the Additional Securities

T = the number of shares of Common Stock outstanding immediately after the issue
or sale of the Additional Securities.

(ii) No adjustment of such Exercise Price shall be made in an amount less than
one cent per share; provided that any adjustments which are not required to be
made by reason of this sentence shall be carried forward and shall be either
taken into account in the first to occur of (1) any subsequent adjustment made
prior to two years from the date of the event giving rise to the adjustment
being carried forward, or (2) at the end of two years from the date of the event
giving rise to the adjustment being carried forward. Except to the limited
extent provided for in Section 8(a)(iv)(C) or Section 8(d), no adjustment of
such Exercise Price pursuant to this Section 8(a) shall have the effect of
increasing the Exercise Price above the Exercise Price in effect immediately
prior to such adjustment.

(iii) In the case of an issuance of Additional Securities for cash, the value of
the consideration received for such Additional Securities shall be deemed to be
the amount of cash paid therefor before deducting any discounts, commissions or
other expenses allowed, paid or incurred by the Company for any underwriting or
otherwise in connection with the issuance and sale thereof. In the case of an
issuance of Additional Securities in whole or in part for consideration other
than cash, the value of the consideration received for such Additional
Securities shall be deemed to be the Fair Market Value thereof before deducting
any discounts, commissions or other expenses allowed, paid or incurred by the
Company for any underwriting or otherwise in connection with the issuance and
sale thereof. Notwithstanding anything herein to the contrary, if any Additional
Securities, options to purchase or rights to subscribe for Additional
Securities, or securities by their terms convertible into or exchangeable for
Additional Securities or options to purchase or rights to subscribe for such
convertible or exchangeable securities, shall be issued in connection with any
merger in which the Company is the surviving corporation, the amount of
consideration therefor shall be deemed to be the Fair Market Value of such
portion of the assets and business of the non-surviving corporation as shall be
attributable to such Additional Securities, options, rights or securities, as
the case may be.

 

6



--------------------------------------------------------------------------------

(iv) In the case of the issuance of options to purchase or rights to subscribe
for Additional Securities, securities by their terms convertible into or
exchangeable for Additional Securities or options to purchase or rights to
subscribe for such convertible or exchangeable securities, the following
provisions shall apply for all purposes of this Section 8(a) and Section 8(b):

(A) The aggregate maximum number of shares of Common Stock deliverable upon
exercise (to the extent then exercisable) of such options to purchase or rights
to subscribe for Common Stock shall be deemed to

have been issued at the time such options or rights were issued and for a
consideration equal to the consideration (determined in the manner provided in
Section 8(a)(iii)), if any, to be received by the Company upon the issuance of
such options or rights plus the minimum exercise price provided in such options
or rights for the Common Stock covered thereby.

(B) The aggregate maximum number of shares of Common Stock deliverable upon
conversion of or in exchange (to the extent then convertible or exchangeable)
for any such convertible or exchangeable securities or upon the exercise of
options to purchase or rights to subscribe for such convertible or exchangeable
securities and subsequent conversion or exchange thereof shall be deemed to have
been issued at the time such securities were issued or such options or rights
were issued and for a consideration equal to the consideration, if any, to be
received by the Company for any such securities and related options or rights
(excluding any cash received on account of accrued interest or accrued
dividends), plus the minimum additional consideration, if any, to be received by
the Company upon the conversion or exchange of such securities or the exercise
of any related options or rights (the consideration in each case to be
determined in the manner provided in Section 8(a)(iii)).

(C) In the event of any change in the number of shares of Common Stock (other
than as a result of a stock split, stock dividend or similar event) deliverable
or in the consideration payable to the Company upon exercise of such outstanding
options or rights or upon conversion of or in exchange for such outstanding

 

7



--------------------------------------------------------------------------------

convertible or exchangeable securities (including a change resulting from the
antidilution provisions thereof) and in the event such options, rights or
securities expire unexercised, the applicable Exercise Price, to the extent in
any way affected by or computed using such options, rights or securities, shall
be recomputed to reflect such change or expiration, but (in the case of any such
change) no further adjustment shall be made for the actual issuance of Common
Stock or any payment of such consideration upon the exercise of any such options
or rights or the conversion or exchange of such securities.

(D) The number of shares of Common Stock deemed issued and the consideration
deemed paid therefor pursuant to Section 8(a)(iv)(A) and 8(a)(iv)(B) shall be
appropriately adjusted to reflect any change of the type described in
Section 8(a)(iv)(C).

(v) The adjustments described in this Section 8(a) shall be made successively
upon each such sale or issuance of Additional Securities.

(b) “Additional Securities” shall mean any shares of Common Stock issued (or
deemed to have been issued pursuant to Section 8(a)(iv)) by the Company after
the Closing Date other than shares of Common Stock issued or issuable:

(1) pursuant to a transaction described in Section 8(c) hereof; or

(2) to employees, consultants, directors of the Company directly or pursuant to
a stock option plan or restricted stock plan approved from time to time by the
stockholders and Board.

(c) In the event the Company should at any time or from time to time after the
Closing Date fix a record date for the effectuation of a split or subdivision of
the outstanding shares of Common Stock or the determination of holders of Common
Stock entitled to receive a dividend or other distribution payable in additional
shares of Common Stock or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly, additional
shares of Common Stock (hereinafter referred to as “Common Stock Equivalents”)
without payment of any consideration by such holder for the additional shares of
Common Stock or Common Stock Equivalents (including the additional

 

8



--------------------------------------------------------------------------------

shares of Common Stock issuable upon conversion or exercise thereof), then, as
of such record date (or the date of such dividend distribution, split or
subdivision if no record date is fixed), the applicable Exercise Price shall be
appropriately decreased so that the number of shares of Common Stock issuable on
exercise of this Option shall be increased in proportion to such increase of the
aggregate of shares of Common Stock outstanding and those issuable with respect
to such Common Stock Equivalents with the number of shares issuable with respect
to the Common Stock Equivalents determined from time to time in the manner
provided for deemed issuances in subsection Section 8(a)(iv).

(d) If the number of shares of Common Stock outstanding at any time after the
Closing Date is decreased by a combination of the outstanding shares of Common
Stock, then, following the record date of

such combination, the applicable Exercise Price shall be appropriately increased
so that the number of shares of Common Stock issuable on exercise of this Option
shall be decreased in proportion to such decrease in outstanding shares.

(e) In the event that the Company shall fix a record date for the making of a
distribution to holders of Common Stock (including any such distribution made in
connection with a consolidation or merger in which the Company is the continuing
corporation) of evidences of indebtedness, assets or other property (excluding
dividends payable in Common Stock Equivalents and for which an adjustment is
made pursuant to Section 8(c) hereof and excluding cash), the Exercise Price to
be in effect after such record date shall be determined by multiplying the
Exercise Price in effect immediately prior to such record date by a fraction,
the numerator of which shall be the Fair Market Value of one share of Common
Stock in effect immediately prior to such record date, less the Fair Market
Value of the portion of the assets, other property or evidence of indebtedness
so to be distributed which is applicable to one share of Common Stock, and the
denominator of which shall be the Fair Market Value of one share of Common Stock
in effect immediately prior to such record date.

(f) In the event that the Company shall fix a record date for the making of a
cash distribution to holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation), the Exercise Price to be in effect after such record
date shall be reduced by an amount equal to the portion of such cash
distribution to be received by a holder of one share of Common Stock on such
record date.

(g) The adjustments described in Sections 8(c) through 8(f) shall be made
successively whenever such a record date is fixed; and in

 

9



--------------------------------------------------------------------------------

the event that such distribution or combination is not so made, the Exercise
Price shall again be adjusted to be the Exercise Price which would then be in
effect if such record date had not been fixed.

9. Consolidation, Merger, or Sale of Assets. In case of any reclassification,
capital reorganization or other change of outstanding shares of Common Stock, or
in case of any consolidation or merger (other than a merger which does not
result in any reclassification, conversion, exchange or cancellation of
outstanding shares of Common Stock) of the Company with or into another entity,
or any sale or conveyance of all or substantially all of the assets of the
Company or of the Person formed by such consolidation or resulting from such
merger or which acquires such assets, as the case may be, the Company shall
cause effective provision to be made so that the Holder shall be entitled to
receive, upon exercise or conversion of this Option, the kind and number of
shares of stock or other securities or property (including cash) receivable upon
such reclassification, capital reorganization or other change, consolidation,

merger, sale or conveyance by a holder of the number of shares of Common Stock
for which this Option may have been exercised or converted immediately prior to
such reclassification, capital reorganization or other change, consolidation,
merger, sale or conveyance (assuming such holder of Common Stock (x) is not a
Person with which the Company consolidated or into which the Company merged or
which merged into the Company or to which such sale or conveyance was made, as
the case may be (“constituent Person”), or an affiliate of a constituent Person
and (y) failed to exercise any rights of election as to the kind or amount of
securities or property (including cash) receivable upon such reclassification,
capital reorganization, change, consolidation, merger, sale or conveyance
(provided, that if the kind or amount of stock or other securities or property
(including cash) receivable upon such reclassification, capital reorganization,
change, consolidation, merger, sale or conveyance is not the same for each share
of Common Stock held immediately prior to such reclassification, capital
reorganization, change, consolidation, merger, sale or conveyance by other than
a constituent Person or an affiliate thereof and in respect of which such rights
of election shall not have been exercised (“non-electing share”), then for the
purpose of this Section 9, the kind and amount of securities, cash and other
property receivable upon such reclassification, capital reorganization, change,
consolidation, merger, sale or conveyance by each non-electing share shall be
deemed to be the kind and amount so receivable per share by a plurality of the
non-electing shares)). Adjustments for events subsequent to the effective date
of any such reclassification, reorganization, consolidation, merger or sale of
assets shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Option. In any such event, effective provisions shall be
made in any contract of sale, conveyance, lease or transfer, or otherwise, so
that the provisions set forth herein for the protection of the rights of the
Holder shall thereafter continue to be applicable; and any such resulting or
surviving corporation shall

 

10



--------------------------------------------------------------------------------

expressly assume the obligation to deliver, upon exercise, such shares of stock,
other securities, cash and property. Notwithstanding anything herein to the
contrary, appropriate adjustment shall be made for the application of the
provisions herein set forth with respect to the rights and interests thereafter
of the Holder to the end that the provisions set forth herein shall thereafter
be applicable, as nearly as reasonably practicable, in relation to any shares of
stock or other securities or property thereafter deliverable upon exercise of
this Option. This paragraph shall similarly apply to successive
reclassifications, capital reorganizations and other changes of outstanding
shares of Common Stock and to successive consolidations or mergers.

10. Notices of Record Date, etc. In the event of (a) any taking by the Company
of a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend or
other distribution, or any right to subscribe for, purchase or otherwise acquire
any shares of stock of any class or any other securities or property, or to
receive any other right;

(b) any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all the assets of the Company to or consolidation or merger of the
Company with or into any other person; or

(c) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company,

then and in each such event the Company will mail or cause to be mailed to the
Holder a notice specifying (i) the date on which any such record is to be taken
for the purpose of such dividend, distribution or right, and stating the amount
and character of such dividend, distribution or right and (ii) the date on which
any such reorganization, reclassification, recapitalization, transfer,
consolidation, merger, dissolution, liquidation or winding-up is to take place,
and the time, if any is to be fixed, as of which the holders of record of Common
Stock (or other securities) shall be entitled to exchange their shares of Common
Stock (or other securities) for securities or other property deliverable on such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, dissolution, liquidation or winding-up. Such notice shall be mailed at
least 10 days prior to the date specified in such notice on which any such
action is to be taken.

11. Notices. Unless otherwise provided herein, any notices, consents, waivers or
other communications required or permitted to be given under the terms of this
Option must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally, (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party) or (iii) one

 

11



--------------------------------------------------------------------------------

Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

If to the Company:

FBR Capital Markets Corporation

1001 Nineteenth Street

Arlington, Virginia 22209

Attention: Chief Legal Officer

Fax: (703) 469-1140

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52d Street

New York, New York 10019

Attention: Trevor S. Norwitz

Fax: (212) 403-2333

If to the Holder:

Crestview Partners

667 Madison Avenue

New York, NY 10021

Attention: Jacob Capps

Fax: (212) 906-0750

with a copy to:

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Attention: Carole Schiffman

Fax: (212) 450-3800

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five days prior to the effectiveness of such change.

12. No Reissuance of Option. No Options acquired by the Company by reason of
redemption, purchase, conversion or otherwise shall be reissued, and all such
Options shall be retired.

13. Rights of the Holder. Prior to the exercise of the Option, the Holder shall
not, by virtue hereof, be entitled to any rights of a shareholder of the

 

12



--------------------------------------------------------------------------------

Company, including, without limitation, the right to vote, to receive dividends
or other distributions, to exercise any preemptive right or to receive any
notice of meetings of shareholders or any notice of any proceedings of the
Company except as may be specifically provided for herein.

14. Choice of Law and Venue; Waiver of Jury Trial. This Option shall be governed
by and construed in accordance with the law of the State of New York. The
Company and, by accepting this Option, the Holder hereby irrevocably consent to
the jurisdiction of the United States District Court for the Southern District
of New York or any New York State court sitting in New York City (and of the
appropriate appellate courts therefrom) in any suit, action or proceeding
seeking to enforce any provision of, or based on any suit, action or proceeding
arising out of or in connection with, this Option or the transactions
contemplated hereby and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 11 shall be deemed
effective service

of process on such party. EACH OF THE COMPANY AND, BY ACCEPTING THIS OPTION, THE
HOLDER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS OPTION.

15. Entire Agreement; Amendments; Waivers. This Option, the Investment
Agreement, the Ancillary Agreements and the other documents referred to herein
and therein constitute the full and entire understanding and agreement between
the Company and the Holder with respect to the subject hereof. Neither this
Option nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the Company and the Holder.

16. HSR Act and Rules. Notwithstanding any provision herein to the contrary, in
connection with any acquisition of Common Stock (and/or any other voting
securities of the Company) as to the HSR Act, would, but for this paragraph, be
applicable, any person or entity (as defined under the HSR Act) acquiring such
Common Stock (and/or other voting securities of the Company) shall have no right
to vote such Common Stock or voting securities until such person or entity has
complied with the filing and waiting period requirements of the HSR Act.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly caused this Option to be signed by its
duly authorized officer and to be dated as of July 20, 2006.

 

FBR CAPITAL MARKETS CORPORATION

By:

 

/s/ William J. Ginivan

Name:

 

William J. Ginivan

Title:

 

SVP, General Counsel and Secretary

Acknowledged and Agreed:

FOREST HOLDINGS LLC

By: Crestview Capital Partners, L.P., as Member

By: Crestview Partners, L.P., its General Partner

By: Crestview, L.L.C., its General Partner

 

/s/ Thomas S. Murphy, Jr.

Name: Thomas S. Murphy, Jr.

Title: President